                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 10-cr-20667
                                                   Hon. Matthew F. Leitman
v.

JOHN COOK

     Defendant.
__________________________________________________________________/

                ORDER DENYING DEFENDANT’S
        MOTION FOR REDUCTION OF SENTENCE (ECF No. 406)

      In 2012, a jury convicted Defendant John Cook of participating in a drug

conspiracy involving 50 to 279 grams of cocaine base in violation of 21 U.S.C.

§ 846; possession with intent to distribute cocaine base in violation of 21 U.S.C.

§ 841; and two counts of being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). United States District Judge Marianne O. Battani then sentenced

Cook to 360 months imprisonment.

      On January 10, 2018, Cook filed a Motion for Reduction of Sentence Pursuant

to Amendment 782 of the United States Sentencing Guidelines. (See Mot., ECF No.

406.) The action was later re-assigned to this Court. (See Dkt.) The Court then

reviewed the motion. It appeared to the Court that Cook was not entitled to relief

under Amendment 782. As the Court explained:



                                         1
             Amendment            782       of       the       Guidelines
             “reduced the base offense levels for crack cocaine
             offenses in U.S.S.G. § 2D1.1(c)’s drug quantity
             tables.” United States v. Smith, 655 F. App'x 376, 379 (6th
             Cir. 2016). But Cook’s base offense level was not
             determined based upon the quantity of drugs for which he
             was held accountable under § 2D1.1(c)’s drug quantity
             tables. Instead, Judge Battani applied “the cross-reference
             in § 2D1.1(d)(1), which provided: If a victim was killed
             under circumstances that would constitute murder
             under 18 U.S.C. § 1111 had such killing taken place within
             the territorial or maritime jurisdiction of the United
             States, apply § 2A1.1 (First Degree Murder) or § 2A1.2
             (Second Degree Murder), as appropriate, if the resulting
             offense level is greater than that determined under this
             guideline.” United States v. Cook, 550 F. App'x 265, 273–
             74 (6th Cir. 2014) (explaining how Cook’s base offense
             level was determined). Because Cook’s base offense was
             not determined through application of § 2D1.1(c)’s drug
             quantity tables, it does not appear that he is entitled to any
             relief under Amendment 782.

(Show Cause Order, ECF No. 422, PageID.3945-3946.) The Court therefore issued

a show cause order directing Cook to show cause, in writing, by no later than January

15, 2021, why it should not deny the motion (the “Show Cause Order”). (See id.)

Cook asked for an extension of time to respond to Show Cause Order (see Req., ECF

No. 423), and the Court extended the time for Cook to file a response until March

15, 2021. (See Order, ECF No. 424.)

      Despite the extension of time that the Court granted him, Cook has not filed

any response to the Show Cause Order. Nor has he filed a request for additional

time to respond. Accordingly, for the reasons explained in the Show Cause Order,



                                           2
Cook’s motion to reduce his sentence pursuant to Amendment 782 (ECF No. 406)

is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: June 21, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 21, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
